     Case 9:20-ap-01011-MB   Doc 444 Filed 06/02/20 Entered 06/02/20 10:51:07       Desc
                              Main Document    Page 1 of 40




ERIC P. ISRAEL (State Bar No. 132426)
eisrael@DanningGill.com
ZEV SHECHTMAN (State Bar No. 266280)
zs@DanningGill.com
DANNING, GILL, ISRAEL & KRASNOFF, LLP
1901 Avenue of the Stars, Suite 450
Los Angeles, California 90067-6006
Telephone: (310) 277-0077
Facsimile: (310) 277-5735

X


                                             NORTHERN DIVISION

                                                           9:19-bk-11573-MB
HVI CAT CANYON, INC.                                       11
                                                                 9:20-ap-01011-MB


MICHAEL A. McCONNELL, Chapter 11 Trustee




DONNA JEAN AANERUD, et al.




                                                      PHYLLIS AILEEN KRUGER
                                                             01/21/2020
                                                                       x
                             01/29/2020

                                                                      02/21/2020




    6/02/2020

                                           Zev Shechtman
Case 9:20-ap-01011-MB    Doc 444 Filed 06/02/20 Entered 06/02/20 10:51:07    Desc
                          Main Document    Page 2 of 40



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com
 3 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 4 SONIA SINGH (State Bar No. 311080)
   ssingh@DanningGill.com
 5 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 6 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 7 Facsimile: (310) 277-5735

 8 Attorneys for Plaintiff, Michael McConnell,
   Chapter 11 Trustee
 9
                             UNITED STATES BANKRUPTCY COURT
10
                               CENTRAL DISTRICT OF CALIFORNIA
11
                                       NORTHERN DIVISION
12
   In re                                       Case No. 9:19-bk-11573-MB
13
   HVI CAT CANYON, INC.,                       Chapter 11
14
                  Debtor.
15

16 MICHAEL A. McCONNELL, CHAPTER 11              Adv. No. 9:20-ap-01011-MB
   TRUSTEE,
17                                               DECLARATION OF ZEV SHECHTMAN
                  Plaintiff,                     IN SUPPORT OF REQUEST FOR CLERK
18                                               TO ENTER DEFAULT UNDER LBR 7055-
          vs.                                    1(a) AGAINST DEFENDANT
19                                               PHYLLIS AILEEN KRUGER
   DONNA JEAN AANERUD, an individual;
20 RICHARD W. ACKERMAN, Trustee;
   JANE A. ADAMS, an individual;                 [No Hearing Required]
21 JOHN S. ADAMS, an individual;
   CHARLES C. ALBRIGHT, Trustee Under
22 Trust of 5/20/76;
   OTHER DEFENDANTS LISTED ON
23 EXHIBIT “1” HERETO and
   DOES 1-100, et al.,
24
                  Defendants.
25

26

27

28
     1581737.1 26932                         2
Case 9:20-ap-01011-MB            Doc 444 Filed 06/02/20 Entered 06/02/20 10:51:07                Desc
                                  Main Document    Page 3 of 40



 1 I, Zev Shechtman, declare as follows:

 2            1.       I am an attorney duly licensed and entitled to practice before this Court and am the

 3 principal of a professional corporation which is a partner with the law firm of Danning, Gill, Israel

 4 & Krasnoff, LLP, attorneys of record for Plaintiff Michael A. McConnell, solely in his capacity as

 5 the Chapter 11 trustee (“Plaintiff”) for the bankruptcy estate of HVI Cat Canyon, Inc. (“Debtor”),

 6 in this adversary proceeding.

 7            2.       I have personal knowledge of the facts in this declaration, except as to those matters

 8 that are based upon information and belief, which matters I believe to be true. If called as a

 9 witness, I could testify competently that the facts in this declaration are true and correct.

10            3.       This declaration is made in support of the Plaintiff’s Request for Clerk to Enter

11 Default under Local Bankruptcy Rule (“LBR”) 7055-1 (a) (“Request for Default”), against

12 Defendant, PHYLLIS AILEEN KRUGER (“Defendant”), filed concurrently with this declaration.

13            4.       On or about January 21, 2020, the Trustee commenced the above captioned

14 adversary proceeding by filing his complaint (the “Complaint”) (doc. no. 1).

15            5.       On or about January 29, 2020, I caused the Summons and Notice of Status

16 Conference with respect to this adversary proceeding together with the Complaint, the Notice of

17 Required Compliance with Local Bankruptcy Rule 7026-1, a copy of LBR Form 7016-

18 1.Status.Report, and copy of the Status Conference Procedures for the Hon. Martin R. Barash, to be

19 served by United States mail on Defendant. The Summons and Notice of Status Conference,
20 together with a duly executed proof of service, are in the Court’s file in this adversary proceeding

21 (doc. no. 4), and copies are attached to the Request for Default filed concurrently herewith.

22            6.       Pursuant to the Summons and Notice of Status Conference, an answer or responsive

23 pleading by Defendant was due by February 21, 2020.

24            7.       Defendant did not answer or otherwise respond by the February 21, 2020, and has

25 not since responded.

26            8.       To the best of my knowledge, the defaulting Defendant is neither an infant nor an

27 incompetent person, nor currently on active duty in the armed forces of the United States of

28 America.
     1581737.1 26932                                      3
Case 9:20-ap-01011-MB            Doc 444 Filed 06/02/20 Entered 06/02/20 10:51:07                   Desc
                                  Main Document    Page 4 of 40



 1            9.       Based upon the foregoing, I believe that entry of default with respect to this

 2 adversary proceeding against the Defendant is appropriate.

 3            10.      I declare under penalty of perjury that the foregoing is true and correct.

 4

 5            I declare under penalty of perjury that the foregoing is true and correct.

 6            Executed on this 2nd day of June, 2020, at Los Angeles, California.

 7

 8                                                         Zev Shechtman
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     1581737.1 26932                                      4
Case 9:20-ap-01011-MB   Doc 444 Filed 06/02/20 Entered 06/02/20 10:51:07   Desc
                         Main Document    Page 5 of 40



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                            ATTACHMENT
     1581737.1 26932                       5
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444  Filed 01/29/20
                          4-1 Filed  06/02/20 Entered
                                               Entered 01/29/20
                                                       06/02/20 08:56:00
                                                                10:51:07 Desc
                                                                         Desc
                       Main Document
                        Complete PDF PagePage16ofof33
                                                    40




                                                                                006
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444  Filed 01/29/20
                          4-1 Filed  06/02/20 Entered
                                               Entered 01/29/20
                                                       06/02/20 08:56:00
                                                                10:51:07 Desc
                                                                         Desc
                       Main Document
                        Complete PDF PagePage27ofof33
                                                    40




                                                                                007
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                               Entered 01/29/20
                                                       06/02/20 08:56:00
                                                                10:51:07 Desc
                                                                         Desc
                       Main
                        Complete
                            Document
                                 PDF PagePage38ofof33
                                                    40



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                         ATTACHMENT A                                           008

                                          3
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                               Entered 01/29/20
                                                       06/02/20 08:56:00
                                                                10:51:07 Desc
                                                                         Desc
                       Main
                        Complete
                            Document
                                 PDF PagePage49ofof33
                                                    40



 1                                                    ATTACHMENT A

 2                                               List Of Additional Defendants

 3

 4 DONNA JEAN AANERUD, an individual; *

 5 RICHARD W. ACKERMAN, Trustee;*

 6 JANE A. ADAMS, an individual;*

 7 JOHN S. ADAMS, an individual;*

 8 CHARLES C. ALBRIGHT, Trustee Under Trust of 5/20/76;*

 9 JANE ELIZABETH ALLEN, an individual;

10 RUTH LEIGH ALLEN, an individual;

11 ANDREWS ROYALTY LP, a business entity;

12 NANCY W. ASHTON, Trustee of The Nancy W. Ashton Revocable Trust;

13 EST OF SUZANNE LAFORCE BABER, William Baber III Executor;

14 JEAN F BACAL, Trustee;

15 SARAH BARBOUR, an individual;

16 ANDREW BARBOUR, an individual;

17 JANNA BARBOUR, an individual;

18 KATHARINE T. BARDIN, an individual;

19 ANN BARKER, an individual;

20 BYRON BARKER, an individual;

21 NELDA J. BAYHA, Trustee of the Bayha Family Trust;

22 BCD MINERLAS LLC, a business entity;

23 DIANE B. BEDFORD, an individual;

24 WILLIAM J. BEDFORD, an individual;

25 BEJAC CONSTRUCTION CO., a business entity;

26 ADOLPH J. BELASQUEZ, an individual;

27
     *
28       The first five names are listed in the caption of the Complaint.
                                                                                 009

                                                                    4
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                        Complete
                           Document
                                 PDF PagePage 510
                                                ofof
                                                   3340



 1 LINDA D. BELASQUEZ, an individual;

 2 DAVID A. BELL, an individual;

 3 DIANE M. BELL, an individual;

 4 JOANNE L. BELL, an individual;

 5 JUDY L. BELL, an individual;

 6 KENNETH L. BELL, an individual;

 7 OTIS F. BELL, Trustee;

 8 JAMES BETTIGA, Trustee of the James O. Bettiga Trust #1; DTD 11/1/78;

 9 BEVERLY HILLS PRESBYTERIAN CHURCH, a business entity;

10 CODY BISHOP, an individual;

11 FRANK M BOISSERANC, Trustee of the Norman T. Boisseranc Fmly Trust;

12 JANET PIERCE BOSTIC, an individual;

13 SUSAN NOREEN BOYDEN, an individual;

14 BRADLEY LAND COMPANY, a business entity;

15 CASEY L. BRANQUINH TRUST, Trustee;

16 JOHN A. BRANQUINH TRUST, Trustee;

17 LUKE W. BRANQUINH TRUST, Trustee;

18 DAVID C BRIGHT, an individual;

19 BARBARA LAYNE BROWN, an individual;

20 LANCE H. BROWN, Trustee of The Lance H. Brown Trust;

21 VIRGINIA BAYHA BUCHANAN, an individual;

22 SHEANA BUTLER ET AL, an individual;

23 PAIGE K. BYASSEE TRUST, Trustee;

24 GARY EDWARD CAIN, an individual;

25 JOHN JEFFERY CAIN, an individual;

26 DEANNA T. CALLAN, an individual;

27 CONSTANCE B. CARTWRIGHT, an individual;

28 LYN CHADEZ, an individual;
                                                                                 0010

                                               5
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                        Complete
                           Document
                                 PDF PagePage 611
                                                ofof
                                                   3340



 1 CHAMBERLIN OIL LLC, a business entity;

 2 ELIZABETH GRESHAM CHILDRESS, an individual;

 3 KATHLEEN W. CLIFT, an individual;

 4 ROBERT A. CLOSSON, an individual;

 5 SARAH CLOSSON, an individual;

 6 CMT, LLC, a business entity;

 7 JOAN COLLIER TRUST, Trustee;

 8 JAY COLLINS, an individual;

 9 PAMELA COLLINS, an individual;

10 DAVID E. COMBS, an individual;

11 JUDITH J. COMBS, an individual;

12 SUSAN J. CONDIE, an individual;

13 DANIEL R. CONNOLLY, an individual;

14 DAVID T. CONNOLLY, an individual;

15 JANE E. CONNOLLY, an individual;

16 JOHN CONNOLLY, an individual;

17 MATHEW CONNOLLY, an individual;

18 THOMAS E. CONNOLLY, an individual;

19 THE ESTATE OF MARK D CONNOLY, by its Personal Representative;

20 MICHELLE L. CORCOLEOTES, Trustee of Burton J. Twitchell Revocable Trust;

21 CORIAN CROSS HOLDINGS, LP, a business entity;

22 FRANCIS T. CORNISH, Trustee for Leo Blochman;

23 KITTY LEE COX, an individual;

24 LOUISE L. CRAIG, an individual;

25 DOUGLAS S. CRAMER, an individual;

26 MARY CRANE, Trustee;

27 STANLEY RAYMOND CRANE, an individual;

28 MARGARET ANN CROWELL, Trustee;
                                                                                 0011

                                              6
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                        Complete
                           Document
                                 PDF PagePage 712
                                                ofof
                                                   3340



 1 D & L CRANE REVOCABLE TRUST DATED 5/23/2000, Trustee;

 2 LAURA LYPPS DANIEL, an individual;

 3 HAROLD H. DAVIS, Trustee of the Harold H. David Trust #xx0985;

 4 DALE H. DAVIS, an individual;

 5 BENITA PELAYO DE MARTINEZ, an individual;

 6 LUPE G. DECASAS, an individual;

 7 MUREL A. DENNIS, an individual;

 8 OPAL D. DOMEIKA, an individual;

 9 ANNE DOMONOSKE, an individual;

10 LOUIS DORADO, an individual;

11 HEIDI DORRIS, Trustee of the H. James Hopkins Trust;

12 ELIZABETH DUCK, an individual;

13 CLIFF T. DUGGER, Trustee of Janice F Dugger Family Trust;

14 CLIFFORD DUGGER, an individual;

15 MARK F. DUGGER, Trustee of Janice F Dugger Family Trust;

16 LOUISE K. DURKEE, an individual;

17 DEBRA DURNEY, an individual;

18 SHARON DURNEY, an individual;

19 JEROME BREVOORT DWIGH, an individual;

20 LELA MINTURN DWIGH, an individual;

21 JONATHAN ASHLEY DWIGHT, an individual;

22 LORI EDWARDS, Trustee of the Lori Edwards Trust;

23 ELLER FAMILY TRUST, Trustee;

24 BARTELO R. ENCINAS, an individual;

25 ELIZABETH WALLACE ESSER, an individual;

26 DOMINIC C. ETCHANDY, an individual;

27 JOHN ETCHANDY, an individual;

28 LOIS ETCHANDY, an individual;
                                                                                 0012

                                                7
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                        Complete
                           Document
                                 PDF PagePage 813
                                                ofof
                                                   3340



 1 ROBERT ETCHANDY, an individual;

 2 ALICE M. EVANS, Trustee of the Rick Trust under The Evans Family Trust Dtd 1/20/89;

 3 RICHARD V. EVANS, Trustee of the Rick Trust under The Evans Family Trust Dtd 1/20/89;

 4 CANDACE LAINE EVENSON, an individual;

 5 JOHN A. FELICIANO, Trustee of John A. Feliciano Revocable Trust;

 6 LOUISE H. FELICIANO, Trustee of Louise H. Feliciano Revocable Trust;

 7 ADAM B. FIRESTONE, an individual;

 8 LEONARD K. FIRESTONE, DEC'D Estate of Leonard K. Firestone, by its Personal

 9 Representative;

10 FRANCINE PHILLIPS FISHER, an individual;

11 CHARLOTTE A. FOSTER, an individual;

12 DONALD H. FOSTER, an individual;

13 GEORGE FOSTER, an individual;

14 HERBERT FOSTER, an individual;

15 WILLIAM L. FOSTER, an individual;

16 RENE FOWLER, Co-Trustees of the P.A. Righetti Trust;

17 BEATRICE GALEWOOD, an individual;

18 BRYAN GALEWOOD, an individual;

19 JANET K. GANONG, an individual;

20 ESTATE MANUELA G. GARCIA, by its Personal Representative;

21 JUANITA A. GARCIA, an individual;

22 CLIFFORD O. GATEWOOD, an individual;

23 GARY B. GATEWOOD, an individual;

24 KENNETH E. GATEWOOD, an individual;

25 RICHARD A. GATEWOOD, an individual;

26 INA V. GATHAS, an individual;

27 WILLIAM C. GATHAS JR., an individual;

28 WALDO A. GILLETTE, JR., an individual;
                                                                                           0013

                                                8
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                        Complete
                           Document
                                 PDF PagePage 914
                                                ofof
                                                   3340



 1 MILDRED SEYMOUR GILLIAN TRUST, Trustee;

 2 HELEN GLASS, an individual;

 3 ARNOLD H. GOLD, TRUSTEE, Trustee of the Hatway Family Q/Tip Trust date 2/18/84;

 4 CHRISTOPHER JOHN GORDON, an individual;

 5 DAVID MURPHY GORDON, an individual;

 6 KATHLEEN N. GRAHAM, an individual;

 7 ANNE E. GRESHAM, an individual;

 8 GARY GRESHAM, an individual;

 9 GAIL GRESHAM, an individual;

10 VIRGINIA KESTNER GRISWOLD, an individual;

11 GRL, LLC, a business entity;

12 GUARANTEE ROYALTIES INC., a business entity;

13 BEATRICE F. GUINN, an individual;

14 CAROLINE G. GWERDER, an individual;

15 JEFF HALL, an individual;

16 KATHERINE S. HANBERG, an individual;

17 WILLIAM HANBERG, an individual;

18 NANCY W. HANNA, an individual;

19 KURT C. HARBORDT, an individual;

20 HELEN HATHAWAY, Trustee of the J.I. Hathaway Family Trust;

21 JULIAN HATHAWAY, Trustee of the J.I. Hathaway Family Trust;

22 ANNA HATHAWAY TRUST ACCT.02-0846-30, Trustee;

23 JOHN AND WINOLA HAZARD REVOCABLE TRUST, Trustee;

24 WILLIAM L. HJORTH TRUST, Trustee;

25 MARY HOEXTER, an individual;

26 CAMERON S. HOLMAN TRUST, Trustee;

27 HOLLY L. HOLMAN TRUST, Trustee;

28 HEATHER L. HOLMAN TRUST, Trustee;
                                                                                     0014

                                              9
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                       Complete
                           Document
                                PDF Page Page10
                                              15ofof33
                                                     40



 1 GRETCHEN HOWARD, an individual;

 2 ELIZABETH SUSAN HUNT, an individual;

 3 ANTHONY D. HUNTER, an individual;

 4 DEREK K. HUNTER, an individual;

 5 CARALEE DEAN IVERSON, an individual;

 6 J.P. MORGAN-CHASE, Trustee;

 7 JOHN C. JACKSON TRUST, Trustee;

 8 PETER JACKSON, JR. TRUST, Trustee;

 9 WILLIAM L. JACKSON TRUST, Trustee;

10 JAMES A BARBOUR TRUST, Trustee;

11 ALLEN DAVID JANES, an individual;

12 GARY A A. JERMAN, an individual;

13 SUSAN J. JERMAN, an individual;

14 DAVID JORDAN, an individual;

15 JP MORGAN CHASE BANK, Trustee;

16 FRED M KAY, M.D., an individual;

17 JOHN PATRICK KEARNEY, Conservator of Est of Patricia Anne Shaw;

18 C. J. KELLEY, JR., an individual;

19 EUGENE KENWAY, an individual;

20 ROBERT KESTNER, an individual;

21 NANCY LAFORCE KEYES, an individual;

22 PATRICIA A. KODY, an individual;

23 JOSEPH KRAUS, an individual;

24 MARK KRAUS, an individual;

25 JOAN KRAUSE, Trustee of the Frederick C. Krause Trust Two;

26 ISAAC N. KRAUSHAAR, Trustee of the Kraushaar Trust B.;

27 PHYLLIS AILEEN KRUGER, an individual;

28 THEODORE KRUGER, an individual;
                                                                                 0015

                                              10
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                       Complete
                           Document
                                PDF Page Page11
                                              16ofof33
                                                     40



 1 W. WATSON LAFORCE JR., an individual;

 2 MARGARET S. LANDON, an individual;

 3 LANDOWNERS ROYALTY CO., a business entity;

 4 LAOR, a business entity;

 5 JACQUELINE THOMAS LAW, an individual;

 6 MARGARET D. LEE TRUST, Trustee;

 7 MARGARET D. LEE, an individual;

 8 ALICE G. LENZ, an individual;

 9 ROBIN ALLYN LUSH, an individual;

10 BRETT WILLIAM LUSH, an individual;

11 GEORGE R. LUTON TRUST, Trustee;

12 NICHOLAS B. LUTON TRUST, Trustee;

13 BENJAMIN RICHARD LYPPS, an individual;

14 CATHERINE M. LYPPS, Trustee;

15 CHARLES NORBERT LYPPS, an individual;

16 DAVID H. LYPPS, an individual;

17 HEIDI ELIZABETH LYPPS, an individual;

18 JACK J. LYPPS, an individual;

19 LINDA C. MAHNKEN, Trustee;

20 CHARLENE MARIE, an individual;

21 PAUL MARKLING, an individual;

22 PHILLIS MARKLING, an individual;

23 THE MARSHALL FAMILY PLAN, L.P., a business entity;

24 PATRICIA ANN MARTIN, an individual;

25 JACK MAXWELL, an individual;

26 DANIEL MAY, Trustee of the Johnson Trust;

27 SANDRA D MCENTEE, an individual;

28 NANCY W. MCGILVRA, an individual;
                                                                                 0016

                                               11
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                       Complete
                           Document
                                PDF Page Page12
                                              17ofof33
                                                     40



 1 PAULA MCGINNIS, an individual;

 2 MICHAEL MCLAUGHLIN, an individual;

 3 SEAN MCLAUGHLIN, an individual;

 4 TIM MCLAUGHLIN, an individual;

 5 BETH MCMANIS, an individual;

 6 LEIGH T. MEDEMA, an individual;

 7 JAN L. MEYER, an individual;

 8 MILDRED H. HARBORDT TRUST, Trustee;

 9 GEORGE MITCHELL, an individual;

10 SHARHE MITCHELL, an individual;

11 NANCY D. MONIGHETTI TRUST, Trustee;

12 R. M. MONIGHETTI TRUST, Trustee;

13 ANNE W. MOODY, an individual;

14 ESTHER MORALES, an individual;

15 FREDERICK A. MORELL, Trustee of The Frederick A. Morell Trust;

16 MICHELE MORETTI, an individual;

17 THE MORGANTI RANCH, a Limited Partnership;

18 GARY WAYNE MORLOCK, an individual;

19 HORACE MORLOCK, an individual;

20 JANIS L. MORLOCK, an individual;

21 MAY H. MORRISON, an individual;

22 ZACHARY MORRISON, Trustee of the Morrison Family Trust-GST Non-exempt;

23 MUNICIPAL SECURITIES COMPANY, a business entity;

24 JUANITA MUNOZ, an individual;

25 JOHN D. NACCARATO, an individual;

26 TIMOTHY NACCARATO, an individual;

27 NAESS FAMILY TRUST B, Trustee;

28 CONSTANCE NAPOLITANO, an individual;
                                                                                 0017

                                             12
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                       Complete
                           Document
                                PDF Page Page13
                                              18ofof33
                                                     40



 1 OLGA NEISSER, an individual;

 2 RONALD LEE NEWARK, Trustee of the Ronald Newark Family Trust;

 3 SHERRILL LYNN NEWARK, an individual;

 4 RONALD L. NEWARK, an individual;

 5 JOHN S. NEWTON, an individual;

 6 ODYSSEY ROYALTIES, L.L.C., a business entity;

 7 PAM OGDEN, an individual;

 8 JUDY A. OLDHAM, Trustee of the Laura R. Claussen Trust;

 9 ANGIE G. OLIVARES, an individual;

10 AUDREY OXANDABOURE, an individual;

11 JEFFERY OXANDABOURE, an individual;

12 MICHAEL OXANDABOURE, an individual;

13 NORMA OXANDABOURE, an individual;

14 PACIFIC AMERICAN OIL CO., a business entity;

15 LESLIE C. PAYNE, an individual;

16 MARK F. PAYNE, an individual;

17 DAVID ALAN PEARCE, an individual;

18 JOHN DANA PEARCE, an individual;

19 MARILYN PESTOLES, Trustee of the Pestolesi Family Trust;

20 ROBERT A. PESTOLES, Trustee of the Pestolesi Family Trust;

21 PETROROCK, LLC, a business entity;

22 RALPH A. PHILLIPS, an individual;

23 PLACENTIA UNIFIED SCHOOL DIST, Trustee;

24 PRESBYTERIAN CHURCH (USA), a business entity;

25 RAY PRESCOTT, an individual;

26 MARTHA PULLEN, an individual;

27 PAUL PULLEN, an individual;

28 PUNTA DE LAGUNA PROPERTIES LLC, a business entity;
                                                                                 0018

                                               13
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                       Complete
                           Document
                                PDF Page Page14
                                              19ofof33
                                                     40



 1 PURSUIT ENERGY CORP., a business entity;

 2 PAULA PYCHE, an individual;

 3 SAMANTHA ANN RAYMOND, an individual;

 4 RDI ROYALTY DISTRIBUTORS INC., a business entity;

 5 ELAINE S REEVES, an individual;

 6 ROY W. REEVES, an individual;

 7 ROSALIND RENOUARD, an individual;

 8 JUDY A. RIGERS, an individual;

 9 TIMOTHY RIGHETTI, Co-Trustees of the P.A. Righetti Trust;

10 PAUL T. RIGHETTI, an individual;

11 SUSAN RIGHETTI, an individual;

12 SALLY RITTER, an individual;

13 ROBERT D. ETCHANDY TRUST, Trustee;

14 JAMES R. ROBERTS, an individual;

15 TERESA ROGERSON, an individual;

16 ROMAN CATHOLIC ARCHBISHOP OF LOS ANGELES, Trustee;

17 ROMAN CATHOLIC BISHOP OF ORANGE, Trustee;

18 THE ROUNDROCK GROUP, a business entity;

19 CHARLES RUBY JR., an individual;

20 GRIFFITH L. RUBY, an individual;

21 SADD FAMILY TRUST, Trustee;

22 HERNANDO SAMPER, an individual;

23 SANTA BARBARA COTTAGE HOSPITAL, a business entity;

24 SANTA BARBARA FOUNDATION, a business entity;

25 SANTA MARIA JOINT UNION HIGH SCHOOL DIST, a business entity;

26 THOMAS SCANLON, an individual;

27 THEODORE A. SCHILLING, an individual;

28 ANN JENNEY SCHUPP, an individual;
                                                                                 0019

                                              14
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                       Complete
                           Document
                                PDF Page Page15
                                              20ofof33
                                                     40



 1 FRANK P. SCOTT, an individual;

 2 HERBERT DAVID SCOTT, an individual;

 3 ROBERT P. SCOTT, an individual;

 4 ARLINE SEBOURN, Trustee of the M. and A. Beeson Trust;

 5 ALICE SEDWICK, DEC'D Estate of Alice Sedwick, by its Personal Representative;

 6 SUSANNA SEDWICK, Trustee;

 7 KATHLEEN C. SEYMOUR, an individual;

 8 JEFFREY SHAFFER MD, an individual;

 9 PAMELA SHELLHORN, an individual;

10 JAMES J. SHELTON, JR, an individual;

11 ALICE KAREN SHERRILL, an individual;

12 N. ETHEL SKIFF, an individual;

13 CLIFFORD E. SMELSER, an individual;

14 BARBARA SPENCER, an individual;

15 JAIMA SPENCER, an individual;

16 MARIANNE PEARCE SPRINGER, Trustee;

17 NORMA SPRINGFIELD, an individual;

18 LOU ANN STEINWAND, Trustee of the Steinwand Family Trust;

19 PAUL J. STEINWAND, Trustee of the Steinwand Family Trust;

20 EUGENE J. STERN RESIDUARY TRUST, Trustee;

21 DAVID H. STERN TRUST, Trustee;

22 DEBORAH R. STERN, an individual;

23 JOHN L. STERN, an individual;

24 CLAUDETTE T. STOFFEL, an individual;

25 STONER FAMILY TRUST, Trustee;

26 MARJORIE ANNE STRELLMAN, an individual;

27 SUTHERLAND RESOURCES INC., a business entity;

28 SHIRLEY SWAN, an individual;
                                                                                   0020

                                               15
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                       Complete
                           Document
                                PDF Page Page16
                                              21ofof33
                                                     40



 1 ANNE B. TAYLOR, Trustee of the William Taylor Family Trst;

 2 EVELINE TAYLOR, an individual;

 3 LILLIAN K. TAYLOR, Trustee;

 4 WILLIAM H. TAYLOR, Trustee of the William Taylor Family Trst;

 5 ESTATE OF CECIL T. THOMAS, JR.; by its Personal Representative

 6 ROBERT S. THOMAS, Trustee;

 7 REBECCA G. THOMPSON, an individual;

 8 CAROL M THOMPSON, an individual;

 9 KRISTINE TOMLINSON, Trustee of the Norman Family Trust;

10 CAROL A. TRAVIS, an individual;

11 GEORGE R. TUERK, an individual;

12 ARTHUR LEONARD TUGGY, an individual;

13 AILEEN TWITCHELL, an individual;

14 DENNIS W. TWITCHELL, an individual;

15 GLENN R. TWITCHELL, Trustee of the Frederick M. Twitchell Ts;

16 JOHN TWITCHELL, an individual;

17 KYLE T. TWITCHELL, Trustee of Burton J. Twitchell Revocable Trust;

18 VALERIE V. TWITCHELL, Trustee of Burton J. Twitchell Revocable Trust;

19 U/W E W PYNE #XX-X3904, Trustee;

20 CLAUDIA VALENTINE, an individual;

21 RONALD FRED VAN VLIET, an individual;

22 VICTORY OIL CO., a business entity;

23 A. WILLIAM WADSWORTH, an individual;

24 DOUGLAS D. WALDRON JR, an individual;

25 DIANE T. WALKER, an individual;

26 LARRY L. WALLACE JT/WROS., an individual;

27 MARY L. WALLACE JT/WROS., an individual;

28 RICHARD A. WALLACE, Trustee of the Richard A. Wallace Trust;
                                                                                 0021

                                               16
Case
Case 9:20-ap-01011-MB
     9:20-ap-01011-MB Doc
                      Doc 444
                          4-1 Filed
                               Filed 01/29/20
                                     06/02/20 Entered
                                                Entered 01/29/20
                                                        06/02/20 08:56:00
                                                                 10:51:07 Desc
                                                                          Desc
                      Main
                       Complete
                           Document
                                PDF Page Page17
                                              22ofof33
                                                     40



 1 ARTHUR W. WALLANDER JR., an individual;

 2 WELLS FARGO BANK, Trustee of the Johnston Trust FBO Wm Doughty XX1758;

 3 CATHERINE WELLS, an individual;

 4 WILLIAM BOYD WELLS, an individual;

 5 JOHN H. WENTS, Doris R. Wents Trustee;

 6 JOHN WERTIN, an individual;

 7 ROBERT EMIL WETZEL, an individual;

 8 THOMAS J. WETZEL, an individual;

 9 TERRI DENISE WHITLOCK, an individual;

10 ALICE SEDWICK WOHL, an individual;

11 MARY M. WOHLFORD, an individual;

12 ESTATE OF EDNA G. YORBA, by its Personal Representative;

13 FRED J YSLAS, an individual;

14 DENA ZEPEDA, an individual;

15 DOROTHEA K ZUCKERMAN, Trustee of the D.J. Wassner Revocable Trust, 1-24-95;

16 DOROTHY K. ZUCKERMAN, an individual;

17 EDWARD K. ZUCKERMAN, an individual;

18                                          ####

19                                      [End of List]

20

21

22

23

24

25

26

27

28
                                                                                 0022

                                             17
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page18
                                                       23ofof33
                                                              40



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify):

          Summons and Notice of Status Conference In Adversary Proceeding [LBR 7004-1]

          Status Conference Procedures for the Hon. Martin R. Barash
          Local Bankruptcy Rules Form F 7016-1.STATUS.REPORT
          Notice of Required Compliance with FRBP 7026 and LBR 7026-1

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 January 29, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                           Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) January 29, 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                           Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 29, 2020 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

PERSONAL DELIVERY ALSSI           TO BE DELIVERED BY 1/30/2020.
The Honorable Martin R. Barash
U.S. Bankruptcy Court
Bin on 1st Floor outside entry to Intake Section
21041 Burbank Blvd.
Woodland Hills, CA 91367
                                                                                           Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 January 29, 2020                         Patricia Morris                                      /s/ Patricia Morris
 Date                                     Printed Name                                         Signature


1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0023
June 2012                                                             POS 1                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page19
                                                       24ofof33
                                                              40


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1.

          Brian D Fittipaldi brian.fittipaldi@usdoj.gov
          Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
          Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
          Zev Shechtman zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
          United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov


2. SERVED BY U.S. MAIL

All Defendants

 Donna Jean Aanerud                                  Richard W. Ackerman                                Jane A. Adams
 523 W. Citracado Parkway                            RICHARDS W. ACKERMAN TRUST                         P.O. Box 264
 ESCONDIDO, CA 92025                                 3-14-77                                            YORBA LINDA, CA 92885
                                                     P.O. Box 559
                                                     DARBY, MT 59829

 John S. Adams                                       Charles C. Albright                                Jane Elizabeth Allen
 P.O. Box 264                                        729 W. 16th Street #B8                             2683 Alameda Circle
 YORBA LINDA, CA 92885                               COSTA MESA, CA 92627                               CARLSBAD, CA 92009



 Ruth Leigh Allen                                    Andrews Royalty LP                                 Nancy W. Ashton
 P.O. Box 291                                        P.O. Box 7808                                      P.O. Box 2236
 Shandon, CA 92451-0291                              DALLAS, TX 75209                                   CAREFREE, AZ 85377



 Est Of Suzanne Laforce Baber                        Jean F Bacal                                       Sarah Barbour
 WILLIAM BABER III EXECUTOR                          THE EPLEY IRREVOCABLE TRUST                        2432 Forge Dr.
 30 Fairview Circle                                  OF 98'                                             Forest Grove, OR. 97116
 CHICO, CA 95928                                     3967 Center Avenue
                                                     NORCO, CA 92860

 Andrew Barbour                                      Janna Barbour                                      Katharine T. Bardin
 4520 N. Scenic Mountain Dr                          66 Lois St.                                        14402 Old Mission Rd
 Tucson, AZ. 85750                                   Playmouth, NH. 03801                               DADE CITY, FL 33525



 Ann Barker                                          Byron Barker                                       Nelda J. Bayha
 811 Wendt Terrace                                   811 Wendt Terrace                                  TRUSTEE OF THE BAYHA FAMILY
 LAGUNA BEACH, CA 92651                              LAGUNA BEACH, CA 92651                             TRUST
                                                                                                        4145 SW Tualatin Ave
                                                                                                        PORTLAND, OR 97239




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0024
June 2012                                                             POS 2                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page20
                                                       25ofof33
                                                              40


 BCD Minerlas LLC                                    Diane B. Bedford                                   William J. Bedford
 DAVID BRIGHT                                        617 S. Oak Knoll Ave.                              1489 P.O.PPY Deck Rd
 61 St Andrews Circle                                PASADENA, CA 91106                                 PASADENA CA 91105
 CRESTED BUTTE, CO 81224


 Bejac Construction Co.                              Adolph J. Belasquez                                Linda D. Belasquez
 Attn: CAROL BURNIT                                  820 Marion Blvd.                                   820 Marion Blvd.
 5510 Via Sepulveda                                  FULLERTON, CA 92635                                FULLERTON, CA 92635
 Yorba Linda, CA 92887


 David A. Bell                                       Diane M. Bell                                      Joanne L. Bell
 2996 Bonnell Rd                                     254 N. Canyon Blvd.                                252 N. Canyon Blvd.
 COEUR D'ALENE, ID 83814                             MONROVIA, CA 91016                                 MONROVIA, CA 91016



 Judy L. Bell                                        Kenneth L. Bell                                    Otis F. Bell
 P.O. Box 9462                                       711 Fellowship Road                                c/o SHERRY BELL
 TRUCKEE, CA 96162                                   SANTA BARBARA, CA 93109                            4030 Luna Ct
                                                                                                        PLACERVILLE, CA 95667


 James Bettiga                                       James P. Bettiga                                   Beverly Hills Presbyterian Church
 8029 North Lee Highway                              8029 North Lee Highway                             505 N. Rodeo Drive
 Raphine, VA 24472                                   Raphine, VA 24472                                  BEVERLY HILLS, CA 90210



 Cody Bishop                                         Frank M. Boisseranc                                Janet Pierce Bostic
 521 Quail Run Court                                 NORMAN T. BOISSERANC FMLY                          1900 N. Torrey Pines, Suite 124
 MONTEREY, CA 93940                                  TRUST                                              LAS VEGAS, NV 89108-2655
                                                     300 W. Paseo De Cristobal
                                                     SAN CLEMENTE, CA 92672

 Susan Noreen Boyden                                 Bradley Land Company                               Casey L. Branquinh Trust
 1364 Emeraude Glen                                  P.O. Box 1932                                      C/O MACFARLANE, FALETTI & CO
 ESCONDIDO, CA 92029                                 SANTA MARIA, CA 93456                              W.F. LUTON, JR., N.L. JACKSON,
                                                                                                        115 Micheltorena St., Ste 200
                                                                                                        SANTA BARBARA, CA 93101

 John A. Branquinh Trust                             Luke W. Branquinh Trust                            David C. Bright
 C/O MACFARLANE, FALETTI & CO                        C/O MACFARLANE, FALETTI & CO                       2770 W. Lincoln Ave. Sp#30
 W.F. LUTON, JR., N.L. JACKSON,                      W.F. LUTON, JR., N.L. JACKSON,                     Anaheim, CA 92801
 115 Micheltorena St., Ste 200                       115 Micheltorena St., Ste 200
 SANTA BARBARA, CA 93101                             SANTA BARBARA, CA 93101

 Barbara Layne Brown                                 Lance H. Brown                                     Virginia Bayha Buchanan
 1326 Calle Goya                                     P.O. Box 307                                       C/o Judy Crookshanks
 OCEANSIDE, CA 92056                                 LOS OLIVOS, CA 93441                               6380 Cresthaven Drive
                                                                                                        La Mesa, CA 91942




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0025
June 2012                                                             POS 3                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page21
                                                       26ofof33
                                                              40


 Sheana Butler Et Al                                 Paige K. Byassee Trust                             Gary Edward Cain
 C/O DAMASCO & ASSOCIATES                            C/O MACFARLANE, FALETTI & CO                       120 Sloan Mt Lane
 505 Sansome Street #1701                            W.F. LUTON, JR., N.L. JACKSON,                     GRANTS PASS, OR 97527
 SAN FRANCISCO, CA 94111-3121                        115 Micheltorena St., Ste 200
                                                     SANTA BARBARA, CA 93101

 John Jeffery Cain                                   Deanna T. Callan                                   Constance B. Cartwright
 100 Oceano - Apt 4                                  4041 E. Fanfol Drive                               435 East 52nd Street
 SANTA BARBARA, CA 93109                             PHOENIX, AZ 85028                                  NEW YORK, NY 10022



 Lyn Chadez                                          Chamberlin Oil LLC                                 Elizabeth Gresham Childress
 4585 Ave De Los Arboles                             P.O. Box 218                                       10613 NE 156th Street
 YORBA LINDA, CA 92886                               LOS OLIVOS, CA 93441                               BRUSH PRAIRE, WA 98606



 Kathleen W. Clift                                   Robert A. Closson                                  Sarah Closson
 6722 E. Horseshoe Road                              1093 Hwy 12 East                                   1093 Hwy 12 East
 ORANGE, CA 92869                                    TOWNSEND, MT 59644-9801                            TOWNSEND, MT 59644-9801



 CMT, LLC                                            Joan Collier Trust                                 Jay Collins
 1975 Prell Road                                     1720A San Luis Drive                               c/o Pam Collins
 Santa Maria, CA 93454                               San Luis Obispo, CA 93401                          19 Martin Circle
                                                                                                        PADUCAH, KY 42001


 Pamela Collins                                      David E. Combs                                     Judith J. Combs
 c/o Pam Collins                                     P. O. Box 2767                                     2030 E. Wellington Avenue
 19 Martin Circle                                    LONG BEACH, CA 90801                               SANTA ANA, CA 92701-3182
 PADUCAH, KY 42001


 Susan J. Condie                                     Daniel R. Connolly                                 David T. Connolly
 2870 Shale Creek Drive                              7620 N El Dorado St Apt 195                        1168 Larch Avenue
 Reno, NV 89511-9147                                 Stockton, CA 95207                                 Moraga, CA 94556



 Jane E. Connolly                                    John Connolly                                      Mathew Connolly
 2123 Granada Blvd                                   220 NW Drake Road                                  21878 Repine Dr.
 Coral Gable, FL 33134-4704                          Bend, OR 97703                                     Bend, OR 97701



 Thomas E. Connolly                                  The Estate Of Mark D Connoly                       Michelle L. Corcoleotes
 2121 Donald Dr #17                                  William M.Rebero                                   P.O. Box 1127
 Moraga, CA 94556                                    901 Sneath Lane, Suite 100                         Santa Maria, CA 93456
                                                     SAN BRUNO, CA 94066




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0026
June 2012                                                             POS 4                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page22
                                                       27ofof33
                                                              40


 Corian Cross Holdings, LP                           Francis T. Cornish                                 Kitty Lee Cox
 30800 Rancho Viejo Rd.                              P.O. Box 1437                                      2903 Mc4018
 San Juan Capistrano, CA 92675                       ALTURAS, CA 96101                                  YELLVILLE, AR 72687



 Louise L. Craig                                     Douglas S. Cramer                                  Mary Crane
 30 Burr Avenue                                      160 E. 72nd Street, 11th Floor                     9564 N. Butte Road
 HEMPSTEAD, NY 11550-2522                            NEW YORK, NY 10021                                 LIVE OAK, CA 95953



 Stanley Raymond Crane                               Margaret Ann Crowell                               D & L Crane Revocable Trust Dated
 123 Lorimer Avenue                                  24004 Delantal                                     5/23/2000
 SALINAS, CA 93901                                   Mission Viejo, CA 92692                            11565 Township Road
                                                                                                        Live Oak, CA 95953


 Laura Lypps Daniel                                  Harold H. Davis                                    Dale H. Davis
 16 Sunrise                                          WELLS FARGO BANK XX3283                            6627 Gebser Ct.
 WESTBROOK, CT 06498                                 5262 N. Blackstone Ave.                            Reno, NV 89511
                                                     FRESNO, CA 93710-0000


 Benita Pelayo De Martinez                           Lupe G. Decasas                                    Murel A. Dennis
 4505 E. Philo Ave.                                  1026 Ave Del Pio Pico                              1637 Kenyon Place
 ORANGE, CA 92869                                    PLACENTIA, CA 92670                                CLAREMONT, CA 91711



 Opal D. Domeika                                     Anne Domonoske                                     Louis Dorado
 18271 South 350 East                                P.O. Box 2172                                      606 Van Buren
 CLINTON, IN 47842-7206                              VENTURA, CA 93002                                  PLACENTIA, CA 92670



 Heidi Dorris                                        Elizabeth Duck                                     Cliff T. Dugger
 P.O. Box 1166                                       219 Mammoth Sp. Lane                               622 West Lee Drive
 VALLEY CENTER, CA 92082                             DICKINSON, TX 77539-4045                           Santa Maria, CA 93455



 Clifford Dugger                                     Mark F. Dugger                                     Louise K. Durkee
 TWITCHELL AND RICE                                  622 West Lee Drive                                 2892 Sunset Place
 622 West Lee Drive                                  Santa Maria, CA 93455                              LOS ANGELES, CA 90005-3912
 SANTA MARIA, CA 93458


 Debra Durney                                        Sharon Durney                                      Jerome Brevoort Dwigh
 3127 S. Church St.                                  2713 Golondrina Way                                205 W 88th Street Apt. 4B
 WHITEHALL, PA 18052                                 PALM SPRINGS, CA 92264                             NEW YORK, NY 10024




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0027
June 2012                                                             POS 5                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page23
                                                       28ofof33
                                                              40


 Lela Minturn Dwigh                                  Jonathan Ashley Dwight                             Lori Edwards
 143 Gambier Street                                  401 15 St NE                                       Attn: LORI EDWARDS
 SAN FRANCISCO, CA 94134                             AUBURN, WA 98002                                   835 W. Warner Rd, Suite 101-441
                                                                                                        GILBERT, AZ 85233


 Eller Family Trust                                  Bartelo R. Encinas                                 Elizabeth Wallace Esser
 P.O. Box 1111                                       124 1/2 W. Santa Fe                                120-55 Prospect St.
 LAKE FOREST, CA 92609                               PLACENTIA, CA 92670-5632                           RIDGEFIELD, CT 68770



 Dominic C. Etchandy                                 John Etchandy                                      Lois Etchandy
 5030 E. Crescent Drive                              12742 E. Trask Ave.                                140 Strada Place
 ANAHEIM, CA 92807                                   GARDEN GROVE, CA 92643-3041                        ANAHEIM, CA 92807



 Robert Etchandy                                     Alice M. Evans                                     Richard V. Evans
 C/O MR. JOHN MCCULLOCH                              TRUSTEES OF THE RICK TRUST                         TRUSTEES OF THE RICK TRUST
 315 South Via Montanera                             UNDER THE EVANS FAMILY                             UNDER THE EVANS FAMILY
 ANAHEIM, CA 92807-402                               TRUST DTD 1/20/89                                  TRUST DTD 1/20/89
                                                     2127 North Freeman                                 2127 North Freeman
                                                     SANTA ANA, CA 92706                                SANTA ANA, CA 92706
 Candace Laine Evenson                               John A. Feliciano                                  Louise H. Feliciano
 1440 E. Jones St.                                   P.O. Box 368                                       P.O. Box 368
 SANTA MARIA, CA 93454                               LOS OLIVOS, CA 93441                               LOS OLIVOS, CA 93441



 Adam B. Firestone                                   Leonard K. Firestone                               Francine Phillips Fisher
 620 McMurray Road                                   P.O. Box 2457                                      772 Kesterl Court
 BUELLTON, CA 93427                                  RANCHO MIRAGE, CA 92270-1087                       REDMOND, OR 97756



 Charlotte A. Foster                                 Donald H. Foster                                   George Foster
 6706 Cedar Lane, Apt #2                             5431 NE 35th #5                                    5924 S. Ada Street
 WESTMONT, IL 60559-335                              SILVER SPRING, FL 34488-942                        CHICAGO, IL 60636-1802



 Herbert Foster                                      William L. Foster                                  Rene Fowler
 C/O SALLY FOSTER                                    3983 Ridge Road                                    7476 Graciosa Road
 9610 S. Mason Avenue                                BUFORD, GA 30519-371                               SANTA MARIA, CA 93455
 OAK LAWN, IL 60453-285


 Beatrice Galewood                                   Bryan Galewood                                     Janet K. Ganong
 6371 VAN BUREN ST.                                  6371 VAN BUREN ST.                                 2307 Myrtle Street
 P.O. Box 56                                         P.O. Box 56                                        BAKERSFIELD, CA 93301
 ATWOOD, CA 92601-0056                               ATWOOD, CA 92601-0056




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0028
June 2012                                                             POS 6                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page24
                                                       29ofof33
                                                              40


 Estate Of Manuela G. Garcia                         Juanita A. Garcia                                  Clifford O. Gatewood
 DEPARTMENT OF HEALTH                                3353 Georgetown Pl                                 1661 Buena Vista
 SERVICES                                            SANTA CLARA, CA 95051-1535                         CORONA, CA 91720
 Case #XXXX/55/30, P.O. Box 2946
 SACRAMENTO, CA 95814

 Gary B. Gatewood                                    Kenneth E. Gatewood                                Richard A. Gatewood
 1821 Road 72                                        913 S. Grand Ave., Space 35                        12206 Mapple Street
 PASCO, WA 99301                                     SAN JACINTO, CA 92583                              Mountain Home, AR 72653



 Ina V. Gathas                                       William C. Gathas Jr.                              Waldo A. Gillette, Jr.
 631 N. Lemon St.                                    1308 E. Rosewood Ave.                              P.O. Box 877
 ANAHEIM, CA 92805-2627                              ANAHEIM, CA 92805-1118                             FRIDAY HARBOR, WA 98250-0877



 Mildred Seymour Gillian Trust                       Helen Glass                                        Arnold H. Gold, Trustee
 2633 Third Street                                   1241 Kurt Avenue                                   Hatway Family Q/Tip Trust date
 LA VERNE, CA 91750                                  Modesto, CA 95350                                  2/18/84
                                                                                                        10842 Alta View Drive
                                                                                                        Studio City, CA 91604-3901

 Christopher John Gordon                             David Murphy Gordon                                Kathleen N. Graham
 49015 Cedros Circle                                 P. O. Box 3049                                     1163 Jones Bar Trail
 La Quita, CA 92253                                  SANTA CRUZ, CA 95063                               PLUMAS LAKE, CA 95961



 Anne E. Gresham                                     Gary Gresham                                       Gail Gresham
 20412 Vineyard Lane                                 P.O. Box 1017                                      7941 La Riviera Drive
 CASTAIC CA 91384                                    Buellton, CA 93427                                 Sacramento, CA 95826



 Virginia Kestner Griswold                           GRL, LLC                                           Guarantee Royalties Inc.
 210 Haley Lne                                       45 Rockefeller Plaza Suite 2401                    C/O RICHARD J. LAUTER &
 WATSONVILLE, CA 95076                               New York, NY 10111                                 COMPANY
                                                                                                        11801 Washington Blvd.
                                                                                                        LOS ANGELES, CA 90066

 Beatrice F. Guinn                                   Caroline G. Gwerder                                Jeff Hall
 6082 Ridge Way                                      ADVANCED ROYALTY RECOUP                            6245 E. Diablo Sunrise Road
 YORBA LINDA, CA 92886                               INTST                                              TUCSON, AZ 85756
                                                     P.O. Box 242
                                                     WALNUT GROVE, CA 95690

 Katherine S. Hanberg                                William Hanberg                                    Nancy W. Hanna
 As Joint Tenant with rights of survivor             As Joint Tenant with rights of survivor            300 E. 56th St., Apt 27G
 P.O. Box 1911                                       P.O. Box 1911                                      NEW YORK 10122
 LOMPOC, CA 93438                                    LOMPOC, CA 93438




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0029
June 2012                                                             POS 7                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page25
                                                       30ofof33
                                                              40


 Kurt C. Harbordt                                    Helen Hathaway                                     Julian Hathaway
 14a East 3rd Street                                 TRUSTEE, J.I. HATHAWAY                             TRUSTEE, J.I. HATHAWAY
 FREDERICK, MD 21701                                 FAMILY TRUST                                       FAMILY TRUST
                                                     11854 Florence Avenue                              11854 Florence Avenue
                                                     SANTA FE SPRINGS, CA 90670-                        SANTA FE SPRINGS, CA 90670-
                                                     1404                                               1404
 Anna Hathaway Trust Acct.xx-xx46-30                 John And Winola Hazard Revocable                   William L. Hjorth Trust
 NORTHERN TRUST BANK OF                              Trust                                              212b Mountain View
 CALIF. N.A.                                         2119 Verde St.                                     CHULA VISTA, CA 91910
 P.O. Box 226270                                     Bakersfield, CA 93304
 DALLAS, TX 75222-6270

 Mary Hoexter                                        Cameron S. Holman Trust                            Holly L. Holman Trust
 899 East Charleston Rd, Apt M308                    C/O MACFARLANE, FALETTI & CO                       C/O MACFARLANE, FALETTI & CO
 PALO ALTO, CA 94303                                 W.F. LUTON, JR., N.L. JACKSON,                     W.F. LUTON, JR., N.L. JACKSON,
                                                     115 Micheltorena St., Ste 200                      115 Micheltorena St., Ste 200
                                                     SANTA BARBARA, CA 93101                            SANTA BARBARA, CA 93101

 Heather L. Holman Trust                             Gretchen Howard                                    Elizabeth Susan Hunt
 C/O MACFARLANE, FALETTI & CO                        12011 6th Ave. N.W.                                1445 SE Division St
 W.F. LUTON, JR., N.L. JACKSON,                      SEATTLE, WA 98177                                  Portland, OR 97202
 115 Micheltorena St., Ste 200
 SANTA BARBARA, CA 93101

 Anthony D. Hunter                                   Derek K. Hunter                                    Caralee Dean Iverson
 1712 Cheddar Street                                 15 Blue Ridge Lane                                 175 Camille Ct
 LAS VEGAS NV 89117                                  WOODSIDE, CA 94062-250                             ALAMO, CA 94507



 J.P. Morgan-Chase                                   John C. Jackson Trust                              Peter Jackson, Jr. Trust
 ATT: MICHAEL KEARNEY                                C/O MACFARLANE, FALETTI & CO                       C/O MACFARLANE, FALETTI & CO
 REF: 030057 NASSAU ASSOC-                           W.F. LUTON, JR., N.L. JACKSON,                     W.F. LUTON, JR., N.L. JACKSON,
 SABA                                                115 Micheltorena St., Ste 200                      115 Micheltorena St., Ste 200
 450 West 33rd St., 15th Floor                       SANTA BARBARA, CA 93101                            SANTA BARBARA, CA 93101
 NEW YORK, NY 10041
 William L. Jackson Trust                            James A Barbour Trust                              Allen David Janes
 C/O MACFARLANE, FALETTI & CO                        WELLS FARGO TRUST OIL & GAS                        1018 Janes Rd.
 W.F. LUTON, JR., N.L. JACKSON,                      P.O. Box 5383                                      Medford, OR 97501
 115 Micheltorena St., Ste 200                       DENVER, CO 80217
 SANTA BARBARA, CA 93101

 Gary A. Jerman                                      Susan J. Jerman                                    David Jordan
 4194 S. Valentia Street                             4194 S. Valentia Street                            2922 Eckleson Street
 DENVER, CO 80237                                    DENVER, CO 80237                                   LAKEWOOD, CA 90712



 JP Morgan Chase Bank                                Fred M. Kay, M.D.                                  John Patrick Kearney
 F/A/O M.J. WORMSBAKER                               10276 E. Nolina Tr.                                1500 North E Street
 ACC#XXXXX0037                                       SCOTTSDALE, AZ 85262                               SAN BERNARDINO, CA 92405
 234 S. Main Street
 Willits, CA 95490



1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0030
June 2012                                                             POS 8                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page26
                                                       31ofof33
                                                              40


 C. J. Kelley, Jr.                                   Eugene Kenway                                      Robert Kestner
 3018 N. Street NW                                   45660 Cielito Drive                                1261 Davis Avenue
 WASHINGTON, DC 20007                                INDIAN WELLS, CA 92210                             Concord, CA 94518



 Nancy Laforce Keyes                                 Patricia A. Kody                                   Joseph Kraus
 1103 North Garland Street                           34232 Atteridge Place                              99 Treecrest Ct.
 MIDLAND, TX 79703                                   FREMONT, CA 94555                                  ROSEVILLE, CA 95678



 Mark Kraus                                          Joan Krause                                        Isaac N. Kraushaar
 6081 Hale Avenue                                    FREDERICK C. KRAUSE TRUST                          KRAUSHAAR TRUST B.
 CLEARLAKE, CA 95422                                 TWO                                                1700 Kanola Road
                                                     727 El Mirador                                     LA HABRA, CA 90631
                                                     FULLERTON, CA 92835

 Phyllis Aileen Kruger                               Theodore Kruger                                    W. Watson Laforce Jr.
 985 Ithaca Drive                                    27981 Calle Valdes                                 P.O. Box 353
 BOULDER, CO 80303                                   MISSION VIEJO, CA 92692                            MIDLAND TX 79705



 Margaret S. Landon                                  Landowners Royalty Co.                             Laor
 P.O. Box 1622                                       P.O. Box 491150                                    4640 Admiralty Way, Suite 700
 RANCHO SANTA FE, CA 92067                           LOS ANGELES, CA 90049                              MARINA DEL REY, CA 90292



 Jacqueline Thomas Law                               Margaret D. Lee Trust                              Margaret D. Lee
 649 Onaha Street                                    1944 Las Encinas Ct.                               1944 Las Encinas Ct.
 HONOLULU, HI 96816-4918                             LOS GATOS, CA 95030                                LOS GATOS, CA 95030



 Alice G. Lenz                                       Robin Allyn Lush                                   Brett William Lush
 4203 Pinehurst Circle                               C/O 1ST NATIONAL BANK,                             29 Rue Centre
 STOCKTON, CA 95219-1839                             ACCT#XX8679                                        CHANBLY, QUEBEC
                                                     Attn: Robert Stafford
                                                     AMES, IA 50010

 George R. Luton Trust                               Nicholas B. Luton Trust                            Benjamin Richard Lypps
 C/O MACFARLANE, FALETTI & CO                        C/O MACFARLANE, FALETTI & CO                       3074 Lakemont Drive
 W.F. LUTON, JR., N.L. JACKSON,                      W.F. LUTON, JR., N.L. JACKSON,                     FALLBROOK, CA 92028
 115 Micheltorena St., Ste 200                       115 Micheltorena St., Ste 200
 SANTA BARBARA, CA 93101                             SANTA BARBARA, CA 93101

 Catherine M. Lypps                                  Charles Norbert Lypps                              David H. Lypps
 1499 Old Mountain Ave. Spc 29                       2680 Canyon Crest Drive                            615 W. Fallbrook St.
 San Jacinto, CA 92583-1029                          ESCONDIDO, CA 92027                                FALLBROOK, CA 92028




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0031
June 2012                                                             POS 9                   F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page27
                                                       32ofof33
                                                              40


 Heidi Elizabeth Lypps                               Jack J. Lypps                                      Linda C. Mahnken
 472 37th Street # 1                                 4650 Dulin Rd., Space 71                           2550 Canet Rd.
 OAKLAND, CA 94609-2813                              ESCONDIDO CA 92026                                 San Luis Obispo, CA 93405



 Charlene Marie                                      Paul Markling                                      Phillis Markling
 329 Osborne Street                                  245 North Vine-Suite 402                           245 North Vine-Suite 402
 VISTA, CA 92084                                     SALT LAKE CITY, UT 84103                           SALT LAKE CITY, UT 84103



 The Marshall Family Plan, L.P.                      Patricia Ann Martin                                Jack Maxwell
 4722 Oceanridge Drive                               24 Haskel                                          11140 Springfield Pike C-447
 HUNTINGTON BEACH, CA 92649                          Glouster, MA 01930                                 Cincinnati, OH 45246



 Daniel May                                          Sandra D Mcentee                                   Nancy W. Mcgilvra
 359 S. Gerhart Ave                                  255 Hawks Hill Rd                                  3309 E. Desert Lane
 Los Angeles, CA 90022                               Scotts Valley, CA 95066                            PHOENIX, AZ 85042



 Paula Mcginnis                                      Michael Mclaughlin                                 Sean Mclaughlin
 1510 San Lorenzo Ave                                3840 N. Woodridge Way                              2160 Elden Ave, Unit 101
 BERKELEY, CA 94707                                  FLAGSTAFF, AZ 86004                                COSTA MESA, CA 92627



 Tim Mclaughlin                                      Beth Mcmanis                                       Leigh T. Medema
 771 Alderwood Drive                                 2806 Ganges Ave                                    107 Griffin Ave
 Newport Beach, CA 92660                             DAVIS, CA 95616                                    Thomaston, GA. 30286



 Jan L. Meyer                                        Mildred H. Harbordt Trust                          George Mitchell
 2951 Rockmont Avenue                                Wells Fargo Bank SAO, P.O. Box                     441 7th Ave. South
 CLAREMONT, CA 91711                                 41779                                              JACKSONVILLE BEACH, FL 32250
                                                     AUSTIN, TX 78704


 Sarahe Mitchell                                     Nancy D. Monighetti Trust                          R. M. Monighetti Trust
 2000 Glades Road, #206                              C/O MACFARLANE, FALETTI & CO                       C/O MACFARLANE, FALETTI & CO
 BOCA RATON, FL 33431                                W.F. LUTON, JR., N.L. JACKSON,                     W.F. LUTON, JR., N.L. JACKSON,
                                                     115 Micheltorena St., Ste 200                      115 Micheltorena St., Ste 200
                                                     SANTA BARBARA, CA 93101                            SANTA BARBARA, CA 93101

 Anne W. Moody                                       Esther Morales                                     Frederick A. Morell
 810 Leighton Point Rd                               3210 Ave. Q                                        12397 Rock Ridge Road
 PEMBROKE, ME 04666                                  GALVESTON, TX 77550                                Herndon, VA 20170




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0032
June 2012                                                             POS 10                  F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page28
                                                       33ofof33
                                                              40


 Michele Moretti                                     The Morganti Ranch                                 Gary Wayne Morlock
 1236 Elko Dr.                                       a limited partnership                              15844 Bent Tree Road
 Sunnyvale, CA 94089                                 P.O. Box 2075                                      POWAY, CA 92064
                                                     ORCUTT, CA 93455


 Horace Morlock                                      Janis L. Morlock                                   May H. Morrison
 6640 Redwood Drive # 104                            2441 Lily Langtry Ct.                              1012 North Bradford
 ROHNERT PARK, CA 94928                              PARK CITY, UT 84060                                PLACENTIA, CA 92670-430



 Zachary Morrison                                    Municipal Securities Company                       Juanita Munoz
 1814 Franklin Street Suite 800                      Attention Linda Von Hanneken-Martin                8803 Frances Folsom St SW
 Oakland, CA 94612-3438                              1940 Soda Mountain                                 Lakewood, WA 98498
                                                     Ashland, OR 97520


 John D. Naccarato                                   Timothy Naccarato                                  Naess Family Trust B
 1720a San Luis Drive                                3354 Marina Cove Circle                            Attn: Richard Naess
 San Luis Obispo, CA 93401                           Elk Grove, CA 95758                                22601 Allview Terrace
                                                                                                        Laguna Beach, CA 92651


 Constance Napolitano                                Olga Neisser                                       Ronald Lee Newark
 P.O. Box 3103                                       10585 Butterfield Road                             2101 East Betteravia Rd.
 Ventura, CA 93006                                   LOS ANGELES, CA 90064                              SANTA MARIA, CA 93454



 Sherrill Lynn Newark                                Ronald L. Newark                                   John S. Newton
 2101 East Betteravia Rd.                            2101 East Betteravia Rd.                           1159 Main Street
 SANTA MARIA, CA 93454                               SANTA MARIA, CA 93454                              VANCOUVER BC



 Odyssey Royalties, L.L.C.                           Pam Ogden                                          Judy A. Oldham
 8261 S. Monaco Court                                18120 Ridgegate Ct.                                1017 Meadowbridge Dr.
 ENGLEWOOD, CA 80112                                 GLASTONE, OR 97027                                 Folsom, CA 95630



 Angie G. Olivares                                   Audrey Oxandaboure                                 Jeffery Oxandaboure
 512 S. Lawence Avenue                               P.O. Box 599                                       P.O. Box 6925
 FULLERTON, CA 92832-251                             TAHOE CITY, CA 96145                               TAHOE CITY, CA 96145



 Michael Oxandaboure                                 Norma Oxandaboure                                  Pacific American Oil Co.
 17391 Elm                                           18990 Vista De Montanas                            10900 Wilshire Blvd., Suite 1600
 FOUNTAIN VALLEY, CA 92708                           MURRIETA, CA 92562                                 LOS ANGELES, CA 90024




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0033
June 2012                                                             POS 11                  F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page29
                                                       34ofof33
                                                              40


 Leslie C. Payne                                     Mark F. Payne                                      David Alan Pearce
 614 West Vista Circle                               2430 Rolling Green Dr                              1630 North Main St, #230
 SANTA MARIA, CA 93454                               SANTA MARIA, CA 93455-1525                         WALNUT CREEK, CA 94596



 John Dana Pearce                                    Marilyn Pestoles                                   Robert A. Pestoles
 2926 Vista Grande                                   PESTOLESI FAMILY TRUST                             PESTOLESI FAMILY TRUST
 FAIRFIELD, CA 94533                                 9192 S V L Box                                     9192 S V L Box
                                                     VICTORVILLE, CA 92392                              VICTORVILLE, CA 92392


 Petrorock, LLC                                      Ralph A. Phillips                                  Placentia Unified School Dist
 5060 California Avenue, Suite 640                   3530 N. El Dorado Ave.                             1301 E. Orangethrope Avenue
 BAKERSFIELD, CA 93309                               LAKE HAVASU CITY, AZ 86406                         PLACENTIA, CA 92870



 Presbyterian Church (USA)                           Ray Prescott                                       Martha Pullen
 505 N. Rodeo Drive                                  560 Shorepines                                     1621 No. Lindendale Ave.
 BEVERLY HILLS, CA 90210                             COOS BAY, OR 97420                                 Chico, CA 95927



 Paul Pullen                                         Punta De Laguna Properties LLC                     Pursuit Energy Corp.
 1621 No. Lindendale Ave.                            C/O Dorothy Hamilton CPA                           P.O. Box 671098
 Chico, CA 95927                                     314 E. Chapel Street                               DALLAS, TX 75367
                                                     Santa Maria, CA 93454


 Paula Pyche                                         Samantha Ann Raymond                               Rdi Royalty Distributors Inc.
 7367 Graciosa Road                                  1644 Leah Way                                      P.O. Box 24116
 SANTA MARIA, CA 93455                               Paso Robles, CA 93446                              TEMPLE, AZ 85285



 Elaine S Reeves                                     Roy W. Reeves                                      Rosalind Renouard
 626 Bellefontaine St                                626 Bellefontaine St                               824 Madison Avenue
 Pasadena, CA 91105                                  Pasadena, CA 91105                                 Baynbridge Island, WA 98110



 Judy A. Rigers                                      Timothy Righetti                                   Paul T. Righetti
 P.O. Box 234                                        7476 Graciosa Road                                 7476 Graciosa Road
 SANTA MARIA, CA 93456                               SANTA MARIA, CA 93455                              SANTA MARIA, CA 93455



 Susan Righetti                                      Sally Ritter                                       Robert D. Etchandy Trust
 7476 Graciosa Road                                  3875 Skyline Blvd                                  C/O SUSAN MCCULLOCH
 SANTA MARIA, CA 93455                               Reno, NV 89509-5661                                315 Via Montanera
                                                                                                        ANAHEIM, CA 92807




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0034
June 2012                                                             POS 12                  F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page30
                                                       35ofof33
                                                              40


 James R. Roberts                                    Teresa Rogerson                                    Roman Catholic Archbishop Of Los
 35260 Pauba Road                                    715 Ohio St                                        Angeles
 TEMECULA, CA 92592                                  VALLEJO, CA 94590                                  3424 Wilshire Blvd
                                                                                                        LOS ANGELES, CA 90010-2241


 Roman Catholic Bishop Of Orange                     The Roundrock Group                                Charles Ruby Jr.
 2811 East Villa Real Drive                          5003 Windy Meadow Drive                            1991 Webster St.
 ORANGE, CA 92867                                    Plano, TX. 75023                                   PALO ALTO, CA 94301



 Griffith L. Ruby                                    Sadd Family Trust                                  Hernando Samper
 1016 Rock Rose Lane                                 10100 Santa Monica Suite 800                       C/O DARIER & CO.
 Lompoc, CA 93436                                    Los Angeles, Ca. 90067                             2-4 RUE DE SAUSSURE
                                                                                                        1204 GENEVA
                                                                                                        SWITZERLAND

 Santa Barbara Cottage Hospital                      Santa Barbara Foundation                           Santa Maria Joint Union High School
 P.O. Box 689                                        15 E. Carillo St.                                  Dist
 SANTA BARBARA, CA 93102                             SANTA BARBARA, CA 93101-2780                       2560 Skyway Dr.
                                                                                                        Santa Maria, CA 93455


 Thomas Scanlon                                      Theodore A. Schilling                              Ann Jenney Schupp
 1539 Tavern Road #49                                7253 Gadwall Way                                   C/O M H WHITTIER CORP.
 ALPINE, CA 91901                                    O'Fallon, MO 63368-8048                            1600 Huntington Drive
                                                                                                        SOUTH PASADENA, CA 91030


 Frank P. Scott                                      Herbert David Scott                                Robert P. Scott
 62501 Beaver Loop Rd. #1                            1713 Prospect St.                                  7200 Dundee Lane
 NORTH BEND, OR 97459                                NATIONAL CITY, CA 92050-5150                       FALLON, NV 89406



 Arline Sebourn                                      Alice Sedwick                                      Susanna Sedwick
 TRUSTEE OF THE M. AND A.                            MACFARLANE,FALETTI & CO.,                          616 Belvedere Street
 BEESON TRUST                                        EXEC                                               SAN FRANCISCO, CA 94117
 600 N. Cornell                                      115 E. Micheltorena St.
 FULLERTON, CA 92210                                 SANTA BARBARA, CA 93101

 Kathleen C. Seymour                                 Jeffrey Shaffer MD                                 Pamela Shellhorn
 77 Buckeye Avenue                                   729 Bigham Cr.                                     17032 La Kenice Way
 OAKLAND, CA 94618                                   GENEVA, IL 60134                                   YORBA LINDA, CA 92886-3717



 James J. Shelton, Jr                                Alice Karen Sherrill                               N. Ethel Skiff
 136 El Camino Drive, Suite 210                      1650 East Clark Avenue, Space 345                  326 N. Poinsettia Place
 Beverly Hills, CA 90212                             SANTA MARIA, CA 93455                              LOS ANGELES, CA 90036




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0035
June 2012                                                             POS 13                  F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page31
                                                       36ofof33
                                                              40


 Clifford E. Smelser                                 Barbara Spencer                                    Jaima Spencer
 4007 Everts Street                                  20 Roxbury Rd                                      P.O. Box 601
 SAN DIEGO CA 92109                                  WOODBURY, CT 06798                                 Elk Grove, CA 95759



 Marianne Pearce Springer                            Norma Springfield                                  Lou Ann Steinwand
 3126 Calle Grande Vis                               6973 Kourie Way #1912                              Steinwand Family Trust Dtd
 San Clemente, CA 92572-3543                         HESPERIA, CA 92345                                 c/o Paul J. and Lou Ann Steinwand,
                                                                                                        Trustees
                                                                                                        1214 Warren St
                                                                                                        Placentia, CA 92870-3638
 Paul J. Steinwand                                   Eugene J. Stern Residuary Trust                    David H. Stern Trust
 Steinwand Family Trust Dtd                          790 Raymundo Ave.                                  4640 Admiralty Way Ste. 700
 c/o Paul J. and Lou Ann Steinwand,                  Los Altos, Ca. 94024                               Marina Del Rey, Ca. 90292
 Trustees
 1214 Warren St
 Placentia, CA 92870-3638
 Deborah R. Stern                                    John L. Stern                                      Claudette T. Stoffel
 12919 Montana Ave                                   2330 Westwood Blvd Ste. 104                        512 N. Hawthorne St.
 Los Angeles, Ca. 90049                              Los Angeles, Ca. 90064                             ANAHEIM, CA 92805



 Stoner Family Trust                                 Marjorie Anne Strellman                            Sutherland Resources Inc.
 JAMES G. SANFORD SUCC                               c/o CHARLENE MARIE                                 675 Bering Drive, Suite 100
 TRUSTEE                                             329 Osborne Street                                 HOUSTON, TX 77057
 100 West Liberty St. Ste 900                        VISTA, CA 92084
 RENO, NV 89501

 Shirley Swan                                        Anne B. Taylor                                     Eveline Taylor
 18445 Hatteras Street #501                          TRUSTEES WILLIAM TAYLOR                            322 S. Illinois St.
 TARZANA, CA 91356                                   FAMILY TRST                                        ANAHEIM, CA 92805
                                                     4650 Dulin Rd. Space 9
                                                     FALLBROOK, CA 92028-9346

 Lillian K. Taylor                                   William Ha Taylor                                  Estate Of Cecil T. Thomas, Jr.
 TAYLOR TRUST TAX-ID XX-                             LILLIAN KATHLEEN TAYLOR                            2959 Eaton Ave.
 XXXX1268                                            TRUST U/W                                          San Carlos, CA 94070
 P.O. Box 337                                        4650 Dulin Rd Space 9
 BONSALL, CA 92003-033                               FALLBROOK, CA 92028-9346

 Robert S. Thomas                                    Rebecca G. Thompson                                Carol M Thompson
 1920 Wilbur Ave.                                    137 Warwick Place                                  37154 Floral Creek Circ.
 San Diego, Ca. 92109                                South Pasadena, CA 91030                           MURRIETTA, CA 92562



 Kristine Tomlinson                                  Carol A. Travis                                    George R. Tuerk
 NORMAN FAMILY TRUST                                 P.O. Box 2870                                      10 Winged Foot Lane
 2176 Hackamore Dr                                   JACKSON, WY 83001                                  Newport Beach, CA 92660
 Mohave Valley, AZ 86440




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0036
June 2012                                                             POS 14                  F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page32
                                                       37ofof33
                                                              40


 Arthur Leonard Tuggy                                Aileen Twitchell                                   Dennis W. Twitchell
 350 E. Cole Avenue                                  2110 Mead Lane                                     P.O. Box 1774
 WHEATON, IL 60187                                   SANTA MARIA, CA 93455                              MYRTLE CREEK, OR 97457



 Glenn R. Twitchell                                  John Twitchell                                     Kyle T. Twitchell
 4249 Louise Drive                                   P.O. Box 2307                                      P.O. Box 1127
 Carson City, NV 89706                               ORCUTT, CA 93456                                   Santa Maria, CA 93456



 Valerie V. Twitchell                                U/W E W Pyne #Xx-X3904                             U/W E.W.Pyne #Xx-X3904
 P.O. Box 1127                                       NORTHERN BANK OF                                   NORTHERN TRUST BANK OF
 Santa Maria, CA 93456                               CALIFORNIA TRUST                                   CALIF
                                                     P.O. Box 226270, Attn: Tom Rucker                  SUCCESSOR TRUSTEE
                                                     DALLAS, TX 75222                                   P.O. Box 226270, Attn: Tom Rucker
                                                                                                        DALLAS, TX 75222
 Claudia Valentine                                   Ronald Fred Van Vliet                              Victory Oil Co.
 320 Cliff View Drive                                1401 N. Brighton Street                            222 West 6th Street Suite 1010
 Reno, NV 89523                                      La Habra, CA 90631                                 SAN PEDRO, CA 90731



 A. William Wadsworth                                Douglas D. Waldron Jr                              Diane T. Walker
 70 Jane St.                                         949 Old Ranch Road                                 748 Oceanville Rd.
 NEW YORK, NY 10014                                  Solvang, CA 93463                                  STONINGTON, ME 04681-9714



 Larry L. Wallace Jt/Wros.                           Mary L. Wallace Jt/Wros.                           Richard A. Wallace
 P.O. Box 1146                                       P.O. Box 1146                                      RICHARD A WALLACE TRUST
 APSEN CO 81612                                      APSEN CO 81612                                     11792 Loma Linda Way
                                                                                                        SANTA ANA, CA 92705-3033


 Arthur W. Wallander Jr.                             Wells Fargo Bank                                   Catherine Wells
 104 Wellers Bridge Road                             JOHNSTON TRUST FBO WM                              1104 Gatewood Ct.
 Roxbury, CT 06783                                   DOUGHTY XX1758                                     WICHITA, KS 67206
                                                     2222 W. Shaw #11
                                                     FRESNO, CA 93711-3407

 William Boyd Wells                                  John H. Wents                                      John Wertin
 2855 Acorn Street                                   DORIS R. WENTS TRUSTEE                             600 Aldean Place
 LEBANON, OR 97355                                   122 N. Nicholson Avenue, Apt E                     Newport Beach, CA 92265
                                                     MONTERY PARK, CA 91755


 Robert Emil Wetzel                                  Thomas J. Wetzel                                   Terri Denise Whitlock
 1419 Keegan St.                                     2889 Cobble Way                                    P.O Box 277
 SANTA ANA, CA 92705                                 LAKE HAVASU CITY, AZ 86406                         Tisomingo, OK 73460




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0037
June 2012                                                             POS 15                  F 9013-3.1.PROOF.SERVICE
         Case
         Case 9:20-ap-01011-MB
              9:20-ap-01011-MB Doc
                               Doc 444
                                   4-1 Filed
                                        Filed 01/29/20
                                              06/02/20 Entered
                                                         Entered 01/29/20
                                                                 06/02/20 08:56:00
                                                                          10:51:07 Desc
                                                                                   Desc
                               Main
                                Complete
                                    Document
                                         PDF Page Page33
                                                       38ofof33
                                                              40


 Alice Sedwick Wohl                                  Mary M. Wohlford                                   Estate Of Edna G. Yorba
 12 Long Pond Road                                   505 Sansome Street #1701                           c/o MARGARET L. YORBA
 HOUSATONIC, MA 01236                                SAN FRANCISCO, CA 94111-3121                       5409 E. Suncrest Rd.
                                                                                                        ANAHEIM, CA 92807


 Fred J Yslas                                        Dena Zepeda                                        Dorothea K Zuckerman
 1569 Canfield Lane #1                               TWITCHELL AND RICE                                 D. J. WASSNER REVOCABLE
 ANAHEIM, CA 92805                                   1622 Charlie Lane                                  TRUST, 1-24-95
                                                     Santa Maria, CA 93454                              812-C Kalpati Circle
                                                                                                        CARLSBAD, CA 92008-4159

 Dorothy K. Zuckerman                                Edward K. Zuckerman
 1012 Loma Vista Dr.                                 C/O ALDER GREEN HASSON &
 BEVERLY HILLS, CA 90210                             JANKS LLP
                                                     10990 Wilshire Blvd., 16th Floor
                                                     LOS ANGELES, CA 90024




1574400.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0038
June 2012                                                             POS 16                  F 9013-3.1.PROOF.SERVICE
Case 9:20-ap-01011-MB                  Doc 444 Filed 06/02/20 Entered 06/02/20 10:51:07                                       Desc
                                       Main Document    Page 39 of 40



                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
address is 1901 Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): REQUEST FOR CLERK TO
ENTER DEFAULT UNDER LBR 7055-1(a) will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On (date) 6/02/2020            , I checked the CM/ECF docket for this
bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic
Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                     Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) 6/02/2020           , I served the following persons and/or entities at the last known addresses
in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.


                                                                     Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date)                      , I served the following persons and/or entities by personal delivery, overnight
mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                     Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and
correct.




 6/02/2020                             Gloria Ramos                                   /s/ Gloria Ramos
 Date                                 Printed Name                                     Signature




 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                      F 9013-3.1.PROOF.SERVICE
Case 9:20-ap-01011-MB                  Doc 444 Filed 06/02/20 Entered 06/02/20 10:51:07                                       Desc
                                       Main Document    Page 40 of 40



                                      ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

        William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
        Bradley D Blakeley blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com
        Alan D Condren , berickson@seedmackall.com
        Don Fisher dfisher@ptwww.com, tblack@ptwww.com
        Brian D Fittipaldi brian.fittipaldi@usdoj.gov
        Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com
        Karen L Grant kgrant@silcom.com
        Brian L Holman b.holman@mpglaw.com
        Eric P Israel eisrael@DanningGill.com,
         danninggill@gmail.com;eisrael@ecf.inforuptcy.com
        Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com
        Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
        Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
        Jerry Namba nambaepiq@earthlink.net,
         G23453@notify.cincompass.com;annie_cunningham@ymail.com
        Benjamin P Pugh bpugh@ecg.law,
         mwoo@ecg.law;mhamburger@ecg.law;calendar@ecg.law
        Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com
        J. Alexandra Rhim arhim@hrhlaw.com
        Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
        Zev Shechtman zshechtman@DanningGill.com,
         danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
        United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
        William E. Winfield wwinfield@calattys.com, scuevas@calattys.com


2. SERVED BY U.S. MAIL
DEFENDANT
PHYLLIS AILEENKRUGER
985 ITHACA DRIVE
BOULDER, CO 80303




 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                      F 9013-3.1.PROOF.SERVICE
